COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

FRANCISCO ELIZALDE,                                 )
)           No.  08-05-00235-CR
                                    Appellant,                        )
)    Appeal from the
v.                                                                          )
) County Criminal Court at Law #1
THE STATE OF TEXAS,                                   )
)        of El Paso County, Texas
                                    Appellee.                         )
)           (TC# 20040C04998)
)


O P I N I O N

            Appellant Francisco Elizalde pleaded guilty to a charge of driving while intoxicated.  The
trial court assessed punishment at one-year confinement, probated for twenty months, ten days
confinement as a condition of probation, and a fine of $1,000, $250 of which was probated, and
ordered Appellant to pay court costs of $391.  In addition, Appellant was ordered to perform 120
hours of community service and pay a monthly community supervision fee of $15.  Appellant
filed his notice of appeal and the trial court certified Appellant’s right to appeal.  Appellant also
filed a motion in arrest of judgment requesting that the trial court set aside the judgment of
conviction and order a new trial.  The trial court subsequently granted Appellant’s motion in
arrest of judgment by written order on July 11, 2005.
            Pending before the Court is the State’s motion to dismiss the appeal filed on June 1,
2006.  Pursuant to the rules of appellate procedure, if a judgment is arrested, the defendant is
restored to the position he had before the indictment or information was presented.  See
Tex.R.App.P. 22.6(a).  Because the trial court granted Appellant’s motion in arrest of judgment,
there is no judgment from which Appellant could appeal.  Thus, we have no jurisdiction to
consider Appellant’s appeal.  Therefore, we dismiss the appeal for want of jurisdiction.


July 6, 2006
DAVID WELLINGTON CHEW, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)